DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following features must be shown or the feature(s) canceled from the claim(s):
the flow control valve is disposed on the main inlet pipe
the flow control valve comprises a plurality of flow control valves, which are respectively disposed on the plurality of sub inlet pipes
The liquid distribution module as claimed in claim 1, further comprising a heat sensor coupled to the flow control valve
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
The drawings are objected to for the following informalities: 
The section view shown in figure 4 is mirrored. Figure 4 is meant to represent a section view of figure 2 along section line B-B. For comparison, figure 3 is represented properly.
Lead lines for reference character 120 point to structure that is different than what is defined by the disclosure. The specification defines the inlet manifold 120 as comprising all components from the inlet end 124 to the liquid inlets 122 (paragraph 29), yet the lead line for 120 is placed on a small connector pipe on every drawing as though it is a single discreet component instead of the plurality of parts described.
Lead lines for reference character 140 point to structure that is different than what is defined by the disclosure. The specification defines the outlet manifold 140 as comprising all components from the outlet end 144 to the liquid outlets 142 (paragraph 30), yet the lead line for 140 is placed on a small connector pipe on every drawing as though it is a single discreet component instead of the plurality of parts described.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Objections
Claim 8 is objected to because of the following informalities: paragraph indents are needed prior to “wherein each of the plurality of liquid distribution modules” and before “and the flow control valves of the plurality of liquid distribution modules” for clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liquid inlet portion” and “liquid outlet portion” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and liquid inlet portion” and “liquid outlet portion”, please see below under 35 U.S.C. 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “liquid inlet portion” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
liquid inlet portion is defined by the specification as being part of the main body, partially containing the inlet manifold, and “exposing” the liquid inlets 122 (paragraph 31). However, the body that is indicated as being the liquid inlet portion 112 is also defined as being the main inlet pipe 126 in fig. 3, and the main inlet pipe is said to be connected to inlet end 124 and the sub inlet pipes 128. Furthermore, the specification defines the inlet manifold 120 as comprising all components from the inlet end 124 to the liquid inlets 122 (paragraph 29), including the main inlet pipe. There are multiple overlapping definitions drawn to the same structures, yet in the claims they are presented as distinct components, making it unclear as to what exact structure is being claimed. It is also unclear how the inlet manifold 120 can be partially embedded in the liquid inlet portion, when the inlet manifold itself is comprised of, among other components, the liquid inlet portion. For the purpose of examination, the liquid inlet portion will be treated as synonymous with main inlet pipe. 
Claim limitation “liquid outlet portion” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The liquid outlet portion is defined by the specification as being part of the main body, partially containing the outlet manifold, and “exposing” the liquid outlets (paragraph 6). However, the body that is indicated as being the liquid outlet portion 114 is also defined as being the main outlet pipe 146 in fig. 4, and the main inlet pipe is said to be connected to outlet end 144 and the sub-liquid pipes 148. Furthermore, the specification defines the outlet manifold 140 as comprising all components from the outlet end 144 to the liquid outlets 142 (paragraph 33), including the main outlet pipe. There are multiple overlapping definitions drawn to the same liquid outlet portion, when the outlet manifold itself is comprised of, among other components, the liquid outlet portion. For the purpose of examination, the liquid outlet portion will be treated as synonymous with main outlet pipe. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 2, claim 2 recites the limitation "the plurality of liquid inlet portions".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, “the plurality of liquid inlet portions” has been interpreted as in error for “the plurality of liquid inlets.”
Claims 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the heat source".  There is insufficient antecedent basis for this limitation in the claim. It is believed to be in error for, “a heat source.”
Further regarding claim 8, claim 8 recites the limitations “connected to the plurality of liquid inlets” and “connected to the plurality of liquid outlets”.  It is unclear which of the liquid inlets or liquid outlets of which of the plurality of liquid distribution modules are intended.  An attempt was made to apply prior art to the claim as best it could be understood as presented.  
Claims 9 and 10 are rejected as being dependent upon an indefinite claim, and therefore contain the same error(s).
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “according to a plurality of heat source temperatures” is unclear, particularly in view of the deficiencies of claim 8. It is believed that applicant intended, “according to a plurality of temperatures of the heat source.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW-I687640-B) in view of Christensen (US 2010/0012310). Citations to Chen will be in reference to the EPO translated description attached to the reference.
Regarding claim 1, Chen discloses a liquid distribution module (distribution module 13), configured to be connected to a cold plate (fig. 1, module 13 is connected to cold plates 11), comprising:

an inlet manifold (comprises first liquid outlets C11, water storage chamber C2, cold water chamber C1, and first liquid inlet C12, fig. 3) disposed on the main body (131) and connected to a cooling liquid source (first liquid inlet C12 is connected to a cooling liquid source, fig. 1),
wherein the inlet manifold comprises a plurality of liquid inlets (first liquid outlets C11, fig. 3) configured to connect a plurality of cold plate inlets (water cooling head inlet 11, fig. 1) of the cold plate respectively (paragraph 86);
a flow control (flow control device 133, fig. 1, paragraph 18) connected to the inlet manifold (fig. 1); and
an outlet manifold (fig. 3, flow channels between second liquid inlets C22 and second liquid outlet C21) disposed on the main body (fig. 1, boundary of main body indicated by dashed line which encloses C22 and C21) and comprising a plurality of liquid outlets (second liquid inlets C22, fig. 1), wherein the plurality of liquid outlets are configured to connect a plurality of cold plate outlets (water outlet of water block 112, fig. 1) of
the cold plate respectively (paragraph 86).
Chen does not disclose that the flow control is a flow control valve connected to the inlet manifold. 
Christensen however teaches a sectioned flow device for a sectioned heat exchanger plate (i.e. a cold plate) comprising a flow control valve (valve 5, fig. 2) connected to the inlet manifold (separate inlets 2, paragraph 21). 
Therefore, in view of Christensen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the flow 
Regarding claim 2, Chen in view of Christensen teaches the main body (Chen module body 131, fig. 1) comprises a liquid inlet portion (Chen cold water chamber C1, fig. 3) and a liquid outlet portion (Chen hot water chamber C3, fig. 3), at least a part of the inlet manifold is embedded in the liquid inlet portion (inlet manifold is comprised of Chen water storage chamber C2 and cold water chamber C1, thus is embedded), the liquid inlet portion exposes the plurality of liquid inlet portions (Chen first liquid outlet C11, fig. 3), at least a part of the outlet manifold is embedded in the liquid outlet portion (Chen fig. 3, outlet manifold is integral to hot water chamber C3), and the liquid outlet portion exposes the plurality of liquid outlets (Chen second liquid inlet C22 are fluidly coupled to the liquid outlet portion, fig. 3).
Regarding claim 3, Chen in view of Christensen teaches the inlet manifold comprises a main inlet pipe (Chen cold water chamber C1, fig. 3) connected to the cooling liquid source (fluidly connected to first liquid inlet C12, fig. 3) and a plurality of sub inlet pipes connected to the main inlet pipe (Chen fig. 3, pipe sections between C1 and the first liquid outlets C11 are the sub inlet pipes, which are connected to the main inlet pipe), and the plurality of liquid inlets are respectively disposed at the plurality of sub inlet pipes (Chen fig. 3, first liquid outlets C11 are each connected to one of the pipe sections connecting between C1 and first liquid outlets C11).
Regarding claim 4, Chen, as modified by Christensen above to include the flow control valve, further discloses the flow control valve is disposed on the main inlet pipe (Chen cold water chamber C1, fig. 1 shows the flow control 
Regarding claim 5, Chen, as modified by Christensen above to include the flow control valve, does not disclose the flow control valve comprises a plurality of flow control valves, which are respectively disposed on the plurality of sub inlet pipes to individually control an amount of a cooling liquid flowing into each of the plurality of sub inlet pipes.
However Christensen does disclose a plurality of flow control valves (Christensen fig. 2, paragraph 21), which are respectively disposed on the plurality of sub inlet pipes (Christensen fig. 2, the sub inlet pipes branch off of the main pipe to go into different heat exchanger sections) to individually control an amount of a cooling liquid flowing into each of the plurality of sub inlet pipes (Christensen paragraph 21, a valve is used to regulate the temperature of the heat exchange plates individually).
Therefore, in view of Christensen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the flow control valve in the Cooling System and Coolant Distribution Module of Chen as modified by Christensen with a plurality of flow control valves, which are respectively disposed on the plurality of sub inlet pipes to individually control an amount of a cooling liquid flowing into each of the plurality of sub inlet pipes as taught by Christensen. Such would provide the benefit of enhancing control of cold plate temperature and allowing each circuit to operate at an optimum temperature (see Christensen paragraph 10).
Regarding claim 6, Chen in view of Christensen teaches a heat sensor (Christensen 10, fig. 2) coupled to the flow control valve (Christensen 5, fig. 2), wherein degrees of openness and closeness of the flow control valve is in response to a heat source temperature sensed by the heat sensor (Christensen paragraph 21, the temperature recorded by the thermocouples controls the valves, which regulate flow through their respective heat exchangers).
Regarding claim 7, Chen in view of Christensen teaches the flow control valve (Christensen 5, fig. 2) comprises a solenoid valve (Christensen paragraph 11).
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (TW-I687640-B) in view of Christensen (US 2010/0012310), and further in view of Deng (CN-108118296). Citations to Chen and  Deng will be in reference to the EPO translated description attached to each reference.
Regarding claim 8, Chen discloses:
A heat dissipation system (paragraph 4), comprising:
A liquid distribution module comprises a main body (module body 131), an inlet manifold (comprises first liquid outlets C11, water storage chamber C2, cold water chamber C1, and first liquid inlet C12, fig. 3) connected to a cooling liquid source (fig. 1, radiator 12 is the source of cold water), and
An outlet manifold (fig. 3, flow channel between uppermost second liquid inlet C22 and second liquid outlet C21) is disposed on the main body and comprises a plurality of liquid inlets (second liquid inlets C22) and a flow control device (133, fig. 1) disposed between the cooling 
A cold plate (water block 11, fig. 1) configured to contact the heat source (electronic equipment 101, fig. 1). 
Chen is silent on a plurality of liquid distribution modules, and the flow control device of the plurality of liquid distribution modules individually control flow of the corresponding inlet manifolds of the plurality of liquid distribution modules. However it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that using a plurality of liquid distribution modules does anything more than produce predictable results (i.e. providing distribution and flow regulation to an array of cold plates), the mere duplication of the liquid distribution module in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Chen to include a plurality of liquid distribution modules, in order to effect distribution and control of cooling water to cold plates.
Chen as modified to include a plurality of liquid distribution modules further discloses the flow control device of the plurality of liquid distribution modules individually control flow of 
Chen as modified the include a plurality of modules fails to disclose that the flow control device is a flow control valve. However, Christensen teaches a sectioned flow device for a sectioned heat exchanger plate (i.e. a cold plate) comprising a flow control valve (valve 5, fig. 2) connected to the inlet manifold (separate inlets 2, paragraph 21).
Therefore, in view of Christensen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the flow control of the Cooling System and Coolant Distribution Module of Chen with the flow control valve connected to the inlet manifold, as taught by Christensen. Such would provide the benefit of reduced complexity (valve is more reliable than pump) and thus increased reliability.
Chen as modified above, to include a plurality of modules and by Christensen to include the flow control valve, fails to disclose the cold plate comprises a plurality of cold plate inlets connected to the plurality of liquid inlets, a plurality of cold plate outlets connected to the plurality of liquid outlets, and a plurality of heat dissipation channels connected between the plurality of cold plate inlets and the plurality of cold plate outlets, wherein the plurality of heat dissipation channels respectively cross through the cold plate. However, Deng teaches a cooling plate (fig. 1, paragraph 26) comprising a plurality of cold plate inlets (water inlet pipe 4, fig. 2), connected to the plurality of liquid inlets, a plurality of cold plate outlets (water return pipe 5, fig. 2) connected to the plurality of liquid outlets, and a plurality of heat dissipation channels (circulating water channel 3) connected between the plurality of cold plate inlets and the plurality 
Therefore, in view of Deng’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the Cooling System and Coolant Distribution Module of Chen as modified by Christensen to the plurality of cold plate inlets connected to the plurality of liquid inlets, a plurality of cold plate outlets connected to the plurality of liquid outlets, and a plurality of heat dissipation channels connected between the plurality of cold plate inlets and the plurality of cold plate outlets, wherein the plurality of heat dissipation channels respectively cross through the cold plate of Deng. Such would provide the benefit of improving heat exchange efficiency and temperature uniformity of the cold plate (see Deng paragraph 48).
Regarding claim 9, Chen as modified by Christensen and further in view of Deng teaches each of the plurality of liquid distribution modules further comprises a heat sensor (Christensen thermocouple 10, fig. 2) coupled to the flow control valve (Christensen paragraph 21), wherein the heat sensors of the plurality of liquid distribution modules are configured to generate a plurality of sensing signals according to a plurality of heat source temperatures sensed by the heat sensors respectively (Christensen paragraph 21, temperature recorded by thermocouples controls the valves) .
Regarding claim 10, Chen as modified by Christensen and further in view of Deng teaches further comprising a controller (Chen, paragraphs 19 – 20; Christensen paragraph 10, control unit) coupled to the plurality of liquid distribution modules (Chen, paragraphs 19 – 20, the controller is connected to sensors and effects change to the system based on the sensor .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/TAVIA SULLENS/            Primary Examiner, Art Unit 3763